Citation Nr: 0218792	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  94-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 
to October 1992.  

This appeal is before the Board of Veterans' Appeals 
(Board) from rating decisions from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The June 1993 rating decision granted 
service connection and an initial noncompensable rating 
for maxillary sinusitis from October 1992, and the veteran 
perfected a timely appeal of the initial rating.  A 
January 1995 hearing officer decision increased the rating 
to 10 percent from October 1992, and an April 1997 rating 
decision continued the 10 percent rating.  Because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit 
was awarded, the claim for an initial rating in excess of 
10 percent remains before the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The St. Petersburg, Florida, VARO certified the case for 
appeal because the veteran now resides in their 
jurisdiction.  

The Board remanded the case in June 1996, September 1998, 
and September 2000 to obtain additional medical records 
and VA examinations.  This matter is now before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The new rating criteria for diseases of the nose and 
throat in effect since October 1996 are more favorable to 
the veteran than the old rating criteria in effect prior 
to October 1996.  

2.  The veteran has allergic rhinitis with a polyp in the 
left nasal passage.  

3.  The medical evidence shows no osteomyelitis, 
curettage, hospitalizations, surgeries, or required bed 
rest.  

4.  Incapacitating episodes of sinusitis, which require 
antibiotic treatment, occur less than once per year.  

5.  No examiners attribute unemployment to sinusitis 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for maxillary sinusitis prior to 
October 7, 1996 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6510-
6514 (1996) (effective prior to October 7, 1996).  

2.  The criteria for entitlement to a 30 percent rating 
for maxillary sinusitis from October 7, 1996 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6510-6514 and 6522 (2002) (effective from October 7, 
1996); 38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6510-
6514 (1996) (effective prior to October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be adjudicated on the merits because, as 
mandated by The Veterans Claims Assistance Act of 2000, 
the VA has fulfilled its duty to assist and inform the 
veteran.  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. Supp. 2002).  

The veteran received VA examinations of the nose and 
sinuses in August 1994, June 1999, and January 2001.  It 
was the January 2001 VA examiner, and not the veteran, who 
informed the VA that she was a military dependent who 
received treatment for rhinitis at her husband's Navy base 
since November 2000.  Although these recent records have 
not been obtained or confirmed as unavailable, the Board 
will make a decision because the current evidence supports 
an increase without the recent records.  

In any event, the RO obtained the available service 
medical records and medical records from the other 
identified health care providers.  The veteran and her 
representative filed numerous lay statements with the RO, 
and she provided sworn testimony at a June 1994 regional 
office hearing.  The RO's July 1993, December 1993, 
February 1995, March 1995, October 1995, April 1997, 
August 1997, November 1997, November 1998, April 1999, 
March 2000, June 2000, September 2000, December 2000, and 
October 2002 letters to the veteran, the June 1993, 
January 1995, and April 1997 rating decisions, the 
December 1993, January 1995, April 1997, August 1997, 
October 1997, March 2000, and March 2002 statements of the 
case, and the June 1996, September 1998, and September 
2000 Board remands informed the veteran of the applicable 
laws and regulations, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining 
the evidence.  In these documents, VA informed the veteran 
that it would obtain the available records in the custody 
of federal departments and agencies, which include VA 
medical records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was her responsibility to identify health 
care providers with specificity and that it still remained 
her ultimate responsibility to obtain any lay statements 
and private medical evidence needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because she was informed of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed 
its unavailability.   Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

For the veteran to prevail in a claim for increased 
rating, the evidence must show that the service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The rating for a physical 
disability must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture 
so that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has 
a duty to acknowledge and consider all regulations, which 
are potentially applicable, based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
diseases of the nose and throat were revised effective 
October 7, 1996.  Where a law or regulation changes after 
a claim is filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary does so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For the 
period preceding the effective date of the regulatory 
change, the Board should apply the old regulation.  For 
the period from the effective date, the Board should apply 
the more favorable of the old and new regulations.  
VAOPGCPREC 3-2000 (2000).  Given the diagnoses and 
findings of record, the Board will apply the old criteria 
for chronic atrophic rhinitis and chronic sinusitis prior 
to October 7, 1996 and the more favorable of the old and 
new criteria for allergic or vasomotor rhinitis and 
chronic sinusitis from October 7, 1996.  

The evidence does not support an increase under the old 
criteria for chronic atrophic rhinitis.  Chronic atrophic 
rhinitis, with massive crusting and marked ozena, with 
anosmia, is assigned a 50 percent evaluation.  Chronic 
atrophic rhinitis, with moderate crusting and ozena, 
atrophic changes, is assigned a 30 percent evaluation.  
Chronic atrophic rhinitis, with definite atrophy of 
intranasal structure and moderate secretion, is assigned a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6501 (1996) (effective prior to October 7, 1996).  

Bimaxillary sinus tenderness was mild at the August 1994 
VA examination.  Although a few adherent crusts were 
present in the roof of the vestibules bilaterally at the 
July 1997 VA examination, the veteran's recurrent 
rhinosinusitis had actually decreased in severity since 
service.  Dry crusted nasal membranes, which used to 
appear every month in service, now appeared only every two 
to three months.  No crusting, ozena, anosmia, or atrophic 
changes were noted at the June 1999 and January 2001 VA 
examination.  The initial 10 percent rating accurately 
represents the veteran's symptoms under the old criteria 
for chronic atrophic rhinitis.  

Likewise, an increased rating is not justified under the 
old criteria for chronic sinusitis.  Postoperative chronic 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations is assigned a 50 
percent evaluation.  Severe chronic sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence is assigned a 30 percent evaluation.  Moderate 
chronic sinusitis, with discharge or crusting or scabbing 
and infrequent headaches, is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(1996) (effective prior to October 7, 1996).  

At an August 1994 VA examination, the veteran reported 
using antibiotics two to three times per year to treat 
sinus congestion and infections.  Except for the small 
polyp in the maxillary sinus, the August 1994 VA x-ray 
revealed normal mucosa and no fluid within the paranasal 
sinuses or mastoid air space.  At an October 1995 private 
examination, mucosal thickening was still minimal, and 
there was no other evidence of sinus disease.  At the June 
1999 VA examination, erythema and edema of the nasal 
mucous membranes were no more than moderate, and there was 
no evidence of acute sinus infection.  At the January 2001 
VA examination, there was no acute sinus infection or 
purulent material.  By this time, the veteran reported 
that it had been over one year since her last 
incapacitating episode of sinusitis that required 
antibiotic treatment.  The evidence also showed no 
osteomyelitis, curettage, or surgeries.  Under the 
circumstances, a higher rating cannot be supported under 
the old criteria for chronic sinusitis.  

A 30 percent rating is, however, established under the new 
criteria for allergic or vasomotor rhinitis from October 
7, 1996.  Allergic or vasomotor rhinitis with polyps is 
assigned a 30 percent evaluation.  Allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2002) 
(effective from October 7, 1996). 

The August 1994 VA x-ray documented the presence of a 
polyp in the left maxillary sinus.  The June 1999 and 
January 2001 VA examiner documented allergic rhinitis and 
a nasal polyp in the left nasal passage over the middle 
turbinate.  While acute sinusitis was not absent in June 
1999 and January 2001, the VA examiner opined that acute 
sinusitis could be precipitated, at least partially, by 
nasal blockage from the polyp in the left maxillary sinus.  
Because the polyp was present before the new criteria 
became effective, a 30 percent rating is in order from 
October 7, 1996.  

A rating higher than 30 percent is not justified under the 
new criteria for chronic sinusitis from October 7, 1996.  
Chronic sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, 
is assigned a 50 percent evaluation.  Chronic sinusitis, 
with three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is assigned a 30 
percent evaluation.  Chronic sinusitis, with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge to crusting, is assigned a 10 percent 
evaluation.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2002) 
(effective from October 7, 1996).  

VA and private examinations from August 1994 to January 
2001 showed no osteomyelitis, surgeries, or required bed 
rest, and there was no acute sinusitis at the June 1999 
and January 2001 VA examinations.  The veteran's use of 
antibiotics to treat sinus congestion and infections two 
to three times per year, noted at the August 1994 VA 
examination, had diminished to less than once a year by 
the time of the January 2001 VA examination.  A higher 
rating is not in order under the new criteria for chronic 
sinusitis.  

In summary, the initial 10 percent rating should continue 
prior to October 7, 1996, and a 30 percent rating should 
be assigned from October 7, 1996.  When there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's maxillary sinusitis does not more 
nearly approximate the criteria for higher evaluation, and 
the evidence is not so evenly balanced that there is doubt 
as to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2002); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is 
not warranted because exceptional circumstances have not 
been demonstrated.  See Smallwood v. Brown, 10 Vet. App. 
93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2002).  The 
evidence shows no hospitalizations for treatment of 
sinusitis, and no examiners attribute unemployment to 
sinusitis symptoms.  Referral for consideration of an 
extraschedular rating for maxillary sinusitis is not 
currently warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent 
for maxillary sinusitis is denied prior to October 7, 
1996.  

Entitlement to a 30 percent rating for maxillary sinusitis 
is granted from October 7, 1996, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

